Read, C. J.
In the present case no original process is returned to the court, and it does not appear by the return that any ever issued. So far it is certainly defective. By an Act of Assembly commonly called the “Five pound law,” passed in the year 1744 [1 Body Laws 257], justices of the peace are directed “to keep fair entries in books by them to be provided for that purpose of the names of the plaintiffs and defendants in all such cases as may come before them with the debt and costs adjudged and the time when the said judgment was given.” In cases of appeal and in common cases of returns to certiorari, a transcript of such entries is sufficient. If it be necessary to bring anything further before the court, it can be' done by specifying the particulars which are wanted, in the precipe, and having them incorporated in the certiorari. In the present case the proceedings must be quashed.